      Case 1:16-cr-02055-RMP     ECF No. 120   filed 03/04/19   PageID.835 Page 1 of 8


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 1                                                               EASTERN DISTRICT OF WASHINGTON




 2
                                                                  Mar 04, 2019
                                                                      SEAN F. MCAVOY, CLERK


 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                 NO: 1:16-CR-2055-RMP
 8                              Plaintiff,
                                                 ORDER DENYING DEFENDANT’S
 9          v.                                   MOTION FOR RELEASE FROM
                                                 CUSTODY
10    JAMES LEE CROOKER,

11                              Defendant.

12

13         BEFORE THE COURT is Defendant James Lee Crooker’s Motion for

14   Release from Custody, ECF No. 113. Defendant asks the Court to release him

15   from federal custody pending the resolution of his habeas proceedings or any

16   newly-filed charges. Id. The Court has considered the parties’ briefing and the

17   record, and is fully informed.

18                                    BACKGROUND

19         Defendant is in federal custody because he previously pleaded guilty to one

20   count of Production of Child Pornography in violation of 18 U.S.C. § 2251(a).

21

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 1
      Case 1:16-cr-02055-RMP      ECF No. 120   filed 03/04/19   PageID.836 Page 2 of 8




 1   ECF Nos. 52 (order accepting guilty plea) and 71 (judgment). He was sentenced to

 2   15 years in prison and 10 years of supervised release. ECF No. 71.

 3         On February 12, 2018, Defendant filed a pro se motion to vacate, set aside,

 4   or correct sentence under 28 U.S.C. § 2255. ECF No. 78. After the Court

 5   appointed Defendant counsel, ECF No. 92, Defendant filed an amended motion to

 6   vacate, set aside, or correct his sentence. ECF Nos. 100 (motion) and 101

 7   (memorandum in support). Defendant argued that he was actually innocent of

 8   Production of Child Pornography and that he received ineffective assistance of

 9   counsel when he pleaded guilty. ECF No. 101.

10         On January 31, 2019, the Court granted Defendant’s motion. ECF No. 108.

11   The Court found that Defendant was actually innocent and that he received

12   ineffective assistance of counsel. Id. The Court ordered that Defendant’s

13   judgment be vacated and that his guilty plea be withdrawn. Id. Thereafter, the

14   Government filed a motion to reconsider the Court’s order granting Defendant’s

15   motion. ECF No. 110. The Court set a briefing schedule for the Government’s

16   motion and noted a hearing date of March 18, 2019, without oral argument. ECF

17   No. 114. The Government’s motion is still pending before the Court.

18         On February 15, 2019, Defendant filed the present motion for release from

19   custody. ECF No. 113. Defendant argues that good cause exists to release him

20   because he has already been adjudged factually innocent by this Court and that he

21   is likely to succeed on the merits. Id.

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 2
      Case 1:16-cr-02055-RMP      ECF No. 120     filed 03/04/19   PageID.837 Page 3 of 8




 1                                       DISCUSSION

 2         The procedural posture in this case causes the issue of Defendant’s release to

 3   fall within an area of uncertainty. The Government’s pending motion for

 4   reconsideration of the Court’s order granting Defendant’s section 2255 motion

 5   could mean that Defendant’s petition is not yet finalized. However, because the

 6   Court already has ruled in Defendant’s favor on the section 2255 motion, and

 7   because the standard of review for a motion to reconsider is deferential to the

 8   Court’s original decision, the rules for a pre-trial release may apply to the present

 9   motion.

10         Regardless of which standard is used in this case, the Court finds that

11   Defendant is not entitled to release from custody at this time.

12   Release Pending Decision on Habeas Petition

13         A prisoner’s petition for release from custody pending disposition of a

14   section 2255 petition is not explicitly discussed in the federal rules or statutes.

15   Federal Rule of Criminal Procedure 46, which normally governs decisions on

16   release from custody, is only applicable in “criminal proceedings,” and motions

17   under section 2255 are treated as civil actions. Fed. R. Crim. P. 46; see also Fed.

18   R. Crim. P. 1 (“These rules govern the procedure in all criminal proceedings . . .

19   .”). The Bail Reform Act is silent on procedures governing release or detention of

20   a defendant pending a decision on a habeas petition. See 18 U.S.C. §§ 3141–3156.

21

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 3
      Case 1:16-cr-02055-RMP      ECF No. 120    filed 03/04/19   PageID.838 Page 4 of 8




 1         Despite a lack of directives from federal rules or statutes, some circuit courts

 2   have held that district courts possess the authority to conditionally release a habeas

 3   petitioner pending a decision on the merits of the petition. See, e.g., Mapp v. Reno,

 4   241 F.3d 221, 226 (2d Cir. 2001) (“[F]ederal courts have inherent authority to

 5   admit to bail individuals properly within their jurisdiction.”). However, the Ninth

 6   Circuit has yet to decide the question. United States v. McCandless, 841 F.3d 819,

 7   822 (9th Cir. 2016). But the Ninth Circuit has recognized that if district courts do

 8   have the authority to release prisoners with a pending habeas petition, that

 9   authority is reserved for “extraordinary cases involving special circumstances or a

10   high probability of success.” Land v. Deeds, 878 F.2d 318, 318 (9th Cir. 1989).

11   Some district courts interpreting Land have found that both special circumstances

12   and a high probability of success on the merits should be met before granting bail

13   on a pending habeas petition. See United States v. Carter, Cr. No. 07-00150 JMS

14   (01), 2016 WL 2992054, at *4 (D. Haw. May 23, 2016).

15         Defendant argues that this case presents extraordinary circumstances and a

16   likelihood of success on the merits because the Court already granted Defendant’s

17   motion and that denying him release would “effectively deny Mr. Crooker a

18   remedy.” ECF No. 113 at 8. Further, Defendant argues that this case is

19   exceptional due to its procedural posture. ECF No. 119 at 3. The Government

20   argues that this case is not extraordinary. ECF No. 117 at 4.

21

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 4
      Case 1:16-cr-02055-RMP      ECF No. 120    filed 03/04/19   PageID.839 Page 5 of 8




 1         It is true that Defendant is likely to succeed on the merits of his petition,

 2   considering the Court already granted it regarding the charge to which he pleaded

 3   guilty: production of child pornography. See ECF No. 108. However, the

 4   Government points out that there are other charges that may be filed against

 5   Defendant if the Government’s motion for reconsideration is not granted, which

 6   would be expected in most criminal cases that were resolved with a plea

 7   agreement. See ECF No. 110 at 6–7. Defendant fails to explain why this case

 8   involves extraordinary circumstances. While the procedural posture of this case

 9   certainly is unusual, it does not make Defendant’s case extraordinary or special.

10   Without any allegation of special or extraordinary circumstances, the Court will

11   not grant Defendant bail pending a decision on his habeas petition.

12         Assuming that this Court does have the inherent power to grant bail to

13   Defendant with a pending section 2255 motion, the Court finds that Defendant

14   should not be released at this time.

15   Pre-Trial Release

16         Because this Court already granted Defendant’s section 2255 motion, the

17   Court considers whether Defendant is entitled to pre-trial release under the Bail

18   Reform Act.

19         The Bail Reform Act of 1984, 18 U.S.C. §§ 3141–3150, 3156, governs the

20   detention of a defendant pending trial and provides that a person shall be released

21   pending trial unless the court “finds that no condition or combination of conditions

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 5
      Case 1:16-cr-02055-RMP      ECF No. 120     filed 03/04/19   PageID.840 Page 6 of 8




 1   will reasonably assure the appearance of the person as required and the safety of any

 2   other person and the community.” 18 U.S.C. § 3142(e). The Bail Reform Act

 3   requires “the release of a person facing trial under the least restrictive condition or

 4   combination of conditions that will reasonably assure the appearance of the person as

 5   required and the safety of the community.” United States v. Gebro, 948 F.2d 1118,

 6   1121 (9th Cir. 1991); see United States v. Motamedi, 767 F.2d 1403, 1405 (9th Cir.

 7   1985). “Only in rare circumstances should release be denied, and doubts regarding

 8   the propriety of release should be resolved in the defendant’s favor.” Gebro, 948

 9   F.2d at 1121. The burden of proof rests with the government, which must establish

10   serious risk of flight by a preponderance of the evidence, and dangerousness by the

11   higher standard of clear and convincing evidence for detention on the basis of danger.

12   See Motamedi, 767 F.2d at 1406–07.

13         In determining whether to detain or release a defendant, the Court must

14   consider: (1) the nature and seriousness of the offenses charged; (2) the weight of the

15   evidence against the defendant; (3) the defendant’s character, physical and mental

16   condition, family and community ties, past conduct, history relating to drug and

17   alcohol abuse, and criminal history; and (4) the nature and seriousness of the danger

18   to any person or the community that would be posed by the defendant’s release. 18

19   U.S.C. § 3142(g). The weight of the evidence against the defendant is the least

20   consequential of the factors, and the court may not engage in a pretrial determination

21   of guilt. Motamedi, 767 F.2d at 1408.

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 6
      Case 1:16-cr-02055-RMP         ECF No. 120    filed 03/04/19   PageID.841 Page 7 of 8




 1             Under 18 U.S.C. § 3142(e)(3), if a defendant meets certain criteria, a rebuttable

 2   presumption arises that no condition or combination of conditions will reasonably

 3   assure the appearance of the defendant and maintain the safety of the community.

 4   “Although the presumption shifts a burden of production to the defendant, the burden

 5   of persuasion remains with the government.” United States v. Hir, 517 F.3d 1081,

 6   1086 (9th Cir. 2008). If the defendant meets his burden of production, “the

 7   presumption “‘remains in the case as an evidentiary finding militating against release,

 8   to be weighed along with other evidence relevant to factors listed in § 3142(g).’” Hir,

 9   517 F.3d at 1086 (citing United States v. Dominguez, 783 F.2d 702, 707 (7th Cir.

10   1986) (involving drug trafficking)); see also United States v. Martir, 782 F.2d 1141,

11   1144-45 (2nd Cir. 1986) (holding that even after a defendant charged with drug

12   trafficking rebuts the statutory presumption, the court must continue to give the

13   presumption weight in deciding whether the defendant should be detained prior to

14   trial).

15             When Magistrate Judge Mary K. Dimke considered Defendant’s detention at

16   the beginning of this case, she first found that the rebuttable presumption under 18

17   U.S.C. § 3142(e) applied because Defendant was indicted for an offense involving a

18   minor victim. ECF No. 18 at 2; 18 U.S.C. § 3142(e)(3)(E). Additionally, she found

19   that Defendant had a history of failures to appear and failures to comply. ECF No. 18

20   at 3. She granted the Government’s detention motion and Defendant was detained

21   pretrial. Id. at 5.

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 7
      Case 1:16-cr-02055-RMP       ECF No. 120   filed 03/04/19   PageID.842 Page 8 of 8




 1         Looking at the factors under section 3142(g), only one factor weighs against

 2   Defendant’s detention. As the Court found in its order granting Defendant’s section

 3   2255 motion, the weight of the evidence against Defendant is not strong. ECF No.

 4   108. However, the underlying conduct in this case is certainly troubling, especially

 5   considering that the victim involved was a developmentally-disabled minor.

 6   Defendant’s release would expose the community to a risk of danger. Further,

 7   Defendant’s past conduct, including multiple failures to appear and failures to

 8   comply with court orders, shows that Defendant may be a risk of failing to appear at

 9   court. Therefore, the Court finds that the rebuttable presumption applies and that

10   there are no conditions or combination of conditions that will reasonably assure

11   Defendant’s appearance or the safety of the community.

12         The Court finds that Defendant is not entitled to pre-trial release. However.

13   The Court will entertain a renewed motion for release if the Defendant has not been

14   indicted on new charges within thirty days of the Court’s order on the Government’s

15   motion for reconsideration.

16         Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for

17   Release from Custody, ECF No. 113, is DENIED with leave to renew.

18         IT IS SO ORDERED. The District Court Clerk is directed to enter this

19   Order and provide copies to counsel.

20         DATED March 4, 2019.                    s/ Rosanna Malouf Peterson
                                                 ROSANNA MALOUF PETERSON
21                                                 United States District Judge

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE FROM
     CUSTODY ~ 8
